Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated January 30, 2015 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in GenCorp Inc.'s Annual Report on Form 10-K for the year ended November 30, 2014. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Sacramento, California April 9, 2015
